No. 13-3472
Fox v. Koplik
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


        At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York on the
21st day of May, two thousand fourteen.

Present:    ROSEMARY S. POOLER,
            REENA RAGGI,
            RICHARD C. WESLEY,
                        Circuit Judges.
_____________________________________________________

IN RE: PERRY H. KOPLIK & SONS, INC.

                                     Debtor.

MICHAEL S. FOX, AS LITIGATION TRUSTEE OF
PERRY H. KOPLIK & SONS, INC.,

                                     Plaintiff-Appellee,

                -v-                                                        13-3472-cv


MICHAEL KOPLIK, MARC N. SIEGEL, as Personal Representative of the Estate of Alvin
Siegel,

                              Defendants-Appellants.
_____________________________________________________

Appearing for Appellants:     Michael L. Cook, Schulte Roth & Zabel, LLC. (Nancy L.
                              Kourland, Sanford P. Rosen, Rosen & Associates P.C., on the
                              brief) New York, N.Y.

Appearing for Appellee:       Christopher R. Belmonte, Satterlee Stephens Burke & Burke LLP,
                              New York, N.Y.
        Appeal from the United States District Court for the Southern District of New York
(Castel, J.).

     ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the judgment of said District Court be and it hereby is AFFIRMED.

        Michael Koplik and Marc N. Siegel, as the personal representative of the Estate of Alvin
Siegel, appeal from the August 14, 2013 memorandum and order of the United States District
Court for the Southern District of New York (Castel, J.), imposing personal liability on Koplik
and Alvin Siegel for certain breaches of fiduciary duty and fraudulent conveyances. We assume
the parties’ familiarity with the underlying facts, procedural history, and specification of issues
for review.

         In this bankruptcy case, the lower court’s findings of fact are reviewed for clear error,
and its conclusions of law are reviewed de novo. See Fed. R. Civ. P. 52(a); cf. Forsdick v.
Turgeon, 812 F.2d 801, 801 (2d Cir. 1987). The district court, assisted by the bankruptcy court’s
extensive proposed findings of fact and conclusions of law, ably set forth a careful and thorough
analysis of the claims and the law. We affirm for substantially the same reasons as set forth by
district court.

       Accordingly, the judgment of the district court hereby is AFFIRMED.

                                                      FOR THE COURT:
                                                      Catherine O’Hagan Wolfe, Clerk




                                                 2